NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4911-18T4

DIANA PERALTA,

          Plaintiff-Appellant,

v.

MARISEL SANTANA,
GUILLERMO RIVAS,
and ANA J. RIVAS,

     Defendant-Respondents.
__________________________

                    Submitted March 23, 2020 – Decided July 30, 2020

                    Before Judges Ostrer and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Docket No. L-2843-17.

                    LaBarbiera and Martinez, attorneys for appellant
                    (Richard LaBarbiera, on the briefs).

                    Law Offices of Stephen E. Gertler, PC, attorneys for
                    respondents Guillermo Rivas and Ana J. Rivas (Kristin
                    Joy Vizzone, on the brief).


PER CURIAM
      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                                                            A-4911-18T4
                                         2